Exhibit 10.1

 

 

4,550,000 SHARES of Common Stock

BIOHITECH GLOBAL, INC.

UNDERWRITING AGREEMENT


July 27, 2020

 

Maxim Group LLC

As the Representative of the

Several underwriters, if any, named in Schedule I hereto

c/o Maxim Group LLC

405 Lexington Avenue New York, NY 10174

 

Ladies and Gentlemen:

 

The undersigned, BioHiTech Global, Inc., a company incorporated under the laws
of Delaware (collectively with its subsidiaries and affiliates, including,
without limitation, all entities disclosed or described in the Registration
Statement as being subsidiaries or affiliates of BioHiTech Global, Inc., the
“Company”), hereby confirms its agreement (this “Agreement”) with the several
underwriters (such underwriters, including the Representative (as defined
below), the “Underwriters” and each an “Underwriter”) named in Schedule I hereto
for which Maxim Group LLC is acting as representative to the several
Underwriters (the “Representative” and if there are no Underwriters other than
the Representative, references to multiple Underwriters shall be disregarded and
the term Representative as used herein shall have the same meaning as
Underwriter) on the terms and conditions set forth herein.

 

It is understood that the several Underwriters are to make a public offering of
the Public Shares as soon as the Representative deems it advisable to do so. The
Public Shares are to be initially offered to the public at the initial public
offering price set forth in the Prospectus Supplement.

 

It is further understood that you will act as the Representative for the
Underwriters in the offering and sale of the Closing Shares and, if any, the
Option Shares in accordance with this Agreement.

 

ARTICLE I. 

DEFINITIONS

 

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(l).

 



 

 

 

“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with such Person as such terms are used in and construed
under Rule 405 under the Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed; provided, however, for clarification, commercial banks shall not
be deemed to be authorized or required by law to remain closed due to “stay at
home”, “shelter-in-place”, “non-essential employee”  or any other similar orders
or restrictions or the closure of any physical branch locations at the direction
of any governmental authority so long as the electronic funds transfer systems
(including for wire transfers) of commercial banks in The City of New York are
generally are open for use by customers on such day.

 

“Closing” means the closing of the purchase and sale of the Closing Shares
pursuant to Section 2.1.

 

“Closing Date” means the hour and the date on the Trading Day on which all
conditions precedent to (i) the Underwriters’ obligations to pay the Closing
Purchase Price and (ii) the Company’s obligations to deliver the Closing Shares,
in each case, have been satisfied or waived, but in no event later than 10:00
a.m. (New York City time) on the second (2nd) Trading Day following the date
hereof or at such earlier time as shall be agreed upon by the Representative and
the Company.

 

“Closing Purchase Price” shall have the meaning ascribed to such term in Section
2.1(b), which aggregate purchase price shall be net of the underwriting
discounts and commissions.

 

“Closing Shares” shall have the meaning ascribed to such term in Section 2.1(a).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Auditor” means Marcum LLP. with offices located at 10 Melville Park
Road, Melville, NY 11747.

 



 2 

 

 

“Company Counsel” means McCarter & English LLP, with offices located at Two
Tower Center Boulevard, 24th Floor, East Brunswick, NJ 08816.

 

“Effective Date” shall have the meaning ascribed to such term in Section 3.1(f).

 

“EGS” means Ellenoff Grossman & Schole LLP, with offices located at 1345 Avenue
of the Americas, New York, New York 10105.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Execution Date” shall mean the date on which the parties execute and enter into
this Agreement.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities or to extend the term of such securities, and (c) (I)
securities of the Subsidiaries that are not convertible into or exchangeable for
Common Stock or Common Stock Equivalents of the Company or (II) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that such securities are
issued as “restricted securities” (as defined in Rule 144) and carry no
registration rights that require or permit the filing of any registration
statement in connection therewith following the Closing Date, and provided that
any such issuance shall only be to a Person (or to the equity holders of a
Person) which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of the Company and
shall provide to the Company additional benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(i).

 

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.

 



 3 

 

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Lock-Up Agreements” means the lock-up agreements that are delivered on the date
hereof by each of the Company’s officers and directors and each holder of Common
Stock and Common Stock Equivalents holding, on a fully diluted basis, more than
ten percent (10%) of the Company’s issued and outstanding Common Stock, in the
form of Exhibit E attached hereto.

 

“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.

 

“Offering” shall have the meaning ascribed to such term in Section 2.1(c).

 

“Option Closing Date” shall have the meaning ascribed to such term in Section
2.2(c).

 

“Option Closing Purchase Price” shall have the meaning ascribed to such term in
Section 2.2(b), which aggregate purchase price shall be net of the underwriting
discounts and commissions.

 

“Option Shares” shall have the meaning ascribed to such term in Section 2.2(a).

 

“Over-Allotment Option” shall have the meaning ascribed to such term in Section
2.2.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preliminary Prospectus” means, if any, any preliminary prospectus relating to
the Public Shares included in the Registration Statement or filed with the
Commission pursuant to Rule 424(b).

 



 4 

 

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” means the final prospectus filed for the Registration Statement.

 

“Prospectus Supplement” means, if any, any supplement to the Prospectus
complying with Rule 424(b) of the Securities Act that is filed with the
Commission.

 

“Public Shares” means, collectively, the Closing Shares and, if any, the Option
Shares.

 

“Registration Statement” means, collectively, the various parts of the
registration statement prepared by the Company on Form S-3 (File No. 333-225999)
with respect to the Public Shares, each as amended as of the date hereof,
including the Prospectus and Prospectus Supplement, if any, the Preliminary
Prospectus, if any, and all exhibits filed with or incorporated by reference
into such registration statement, and includes any Rule 462(b) Registration
Statement.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 462(b) Registration Statement” means any registration statement prepared
by the Company registering additional Public Shares, which was filed with the
Commission on or prior to the date hereof and became automatically effective
pursuant to Rule 462(b) promulgated by the Commission pursuant to the Securities
Act.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Purchase Price” shall have the meaning ascribed to such term in Section
2.1(b).

 

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.




 5 

 



 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQX or OTCQB (or any successors to
any of the foregoing).

 

“Transaction Documents” means this Agreement, the Lock-Up Agreements, and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Transfer Agent” means VStock Transfer, LLC with offices located at 18 Lafayette
Place, Woodmere, NY 11598, and any successor transfer agent of the Company.

 

ARTICLE II. 

PURCHASE AND SALE

 

2.1              Closing.

 

(a)               Upon the terms and subject to the conditions set forth herein,
the Company agrees to sell in the aggregate 4,550,000 shares of Common Stock,
and each Underwriter agrees to purchase, severally and not jointly, at the
Closing, the number of shares of Common Stock (the “Closing Shares”) set forth
opposite the name of such Underwriter on Schedule I hereof;

 

(b)               The aggregate purchase price for the Closing Shares shall
equal the amount set forth opposite the name of such Underwriter on Schedule I
hereto (the “Closing Purchase Price”). The purchase price for one Share shall be
$1.81 per Share (the “Share Purchase Price”); and

 

(c)               On the Closing Date, each Underwriter shall deliver or cause
to be delivered to the Company, via wire transfer, immediately available funds
equal to such Underwriter’s Closing Purchase Price and the Company shall deliver
to, or as directed by, such Underwriter its respective Closing Shares and the
Company shall deliver the other items required pursuant to Section 2.3
deliverable at the Closing. Upon satisfaction of the covenants and conditions
set forth in Sections 2.3 and 2.4, the Closing shall occur at the offices of EGS
or such other location as the Company and Representative shall mutually agree.
The Public Shares are to be offered initially to the public at the offering
price set forth on the cover page of the Prospectus Supplement (the “Offering”).

 

(d)               On the Closing Date, the Underwriter shall present the book of
investors of the Public Shares and the Option Shares, if any, to the Company.

 

2.2              Over-Allotment Option.

 

(a)               For the purposes of covering any over-allotments in connection
with the distribution and sale of the Closing Shares, the Representative is
hereby granted an option (the “Over-Allotment Option”) to purchase, in the
aggregate, up to 682,500 shares of Common Stock (the “Option Shares”) at the
Share Purchase Price.

 



 6 

 

 

(b)               In connection with an exercise of the Over-Allotment Option,
the purchase price to be paid for the Option Shares is equal to the product of
the Share Purchase Price multiplied by the number of Option Shares to be
purchased (the aggregate purchase price to be paid on an Option Closing Date,
the “Option Closing Purchase Price”).

 

(c)               The Over-Allotment Option granted pursuant to this Section 2.2
may be exercised by the Representative as to all (at any time) or any part (from
time to time) of the Option Shares within 45 days after the Execution Date. An
Underwriter will not be under any obligation to purchase any Option Shares prior
to the exercise of the Over-Allotment Option by the Representative. The
Over-Allotment Option granted hereby may be exercised by the giving of oral
notice to the Company from the Representative, which must be confirmed in
writing by overnight mail or facsimile or other electronic transmission setting
forth the number of Option Shares to be purchased and the date and time for
delivery of and payment for the Option Shares (each, an “Option Closing Date”),
which will not be later than two (2) full Business Days after the date of the
notice or such other time as shall be agreed upon by the Company and the
Representative, at the offices of EGS or at such other place (including remotely
by facsimile or other electronic transmission) as shall be agreed upon by the
Company and the Representative. If such delivery and payment for the Option
Shares does not occur on the Closing Date, each Option Closing Date will be as
set forth in the notice. Upon exercise of the Over-Allotment Option, the Company
will become obligated to convey to the Underwriters, and, subject to the terms
and conditions set forth herein, the Underwriters will become obligated to
purchase, the number of Option Shares specified in such notice. The
Representative may cancel the Over-Allotment Option at any time prior to the
expiration of the Over-Allotment Option by written notice to the Company.

 

2.3              Deliveries. The Company shall deliver or cause to be delivered
to each Underwriter (if applicable) the following:

 

(i)                 At the Closing Date, the Closing Shares and, as to each
Option Closing Date, if any, the applicable Option Shares, which shares shall be
delivered via The Depository Trust Company Deposit or Withdrawal at Custodian
system for the accounts of the several Underwriters;

 

(ii)              At the Closing Date, to the Underwriters, warrants to purchase
up to a number of shares of Common Stock equal to seven percent (7)% of the
Closing Shares issued on the Closing Date, for the account of the Representative
(or its designees), which such warrants shall have an exercise price of $1.991,
subject to adjustment therein, and registered in the name of the Underwriters;

 

(iii)            Contemporaneously herewith and at the Closing Date, a legal
opinion of Company Counsel addressed to the Underwriters, including, without
limitation, a negative assurance letter, substantially in the form of Exhibit A
attached hereto and as to the Closing Date and as to each Option Closing Date,
if any, a bring-down opinion from Company Counsel in form and substance
reasonably satisfactory to the Representative, including, without limitation, a
negative assurance letter, addressed to the Underwriters and in form and
substance satisfactory to the Representative;

 



 7 

 

 

(iv)             Contemporaneously herewith, a cold comfort letter, addressed to
the Underwriters and in form and substance satisfactory in all respects to the
Representative and EGS from the Company Auditor dated, respectively, as of the
date of this Agreement and a bring-down letter dated as of the Closing Date and
each Option Closing Date, if any;

 

(v)               On the Closing Date and on each Option Closing Date, the duly
executed and delivered Officer’s Certificate, in form and substance satisfactory
in all respects to the Representative and EGS;

 

(vi)             On the Closing Date and on each Option Closing Date, the duly
executed and delivered Secretary’s Certificate, in form and substance
satisfactory in all respects to the Representative and EGS;

 

(vii)          On the Closing Date and on each Option Closing Date, the duly
executed and delivered Chief Financial Officer’s Certificate, in form and
substance satisfactory in all respects to the Representative and EGS;

 

(viii)        Contemporaneously herewith, the duly executed and delivered
Lock-Up Agreements; and

 

(ix)             on the Closing Date and on each and every Option Closing Date,
if any, a cash fee payable to the Representative, equal to eight percent (9%) of
the aggregate gross proceeds raised in the Offering.

 

2.4              Closing Conditions. The respective obligations of each
Underwriter hereunder in connection with the Closing and each Option Closing
Date are subject to the following conditions being met:

 

(i)                 the accuracy in all material respects when made and on the
date in question (other than representations and warranties of the Company
already qualified by materiality, which shall be true and correct in all
respects) of the representations and warranties of the Company contained herein
(unless as of a specific date therein);

 

(ii)              all obligations, covenants and agreements of the Company
required to be performed at or prior to the date in question shall have been
performed;

 

(iii)            the delivery by the Company of the items set forth in Section
2.3 of this Agreement;

 



 8 

 

 

(iv)             the Registration Statement shall be effective on the date of
this Agreement and at each of the Closing Date and each Option Closing Date, if
any, no stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
instituted or shall be pending or contemplated by the Commission and any request
on the part of the Commission for additional information shall have been
complied with to the reasonable satisfaction of the Representative;

 

(v)               by the Execution Date, if required by FINRA, the Underwriters
shall have received clearance from FINRA as to the amount of compensation
allowable or payable to the Underwriters as described in the Registration
Statement;

 

(vi)             the Closing Shares and the Option Shares have been approved for
listing on the Trading Market; and

 

(vii)          prior to and on each of the Closing Date and each Option Closing
Date, if any: (i) there shall have been no material adverse change or
development involving a prospective material adverse change in the condition or
prospects or the business activities, financial or otherwise, of the Company
from the latest dates as of which such condition is set forth in the
Registration Statement, the Prospectus, and the Prospectus Supplement; (ii) no
action suit or proceeding, at law or in equity, shall have been pending or
threatened against the Company or any Affiliate of the Company before or by any
court or federal or state commission, board or other administrative agency
wherein an unfavorable decision, ruling or finding may materially adversely
affect the business, operations, prospects or financial condition or income of
the Company, except as set forth in the Registration Statement, the Prospectus,
and the Prospectus Supplement; (iii) no stop order shall have been issued under
the Securities Act and no proceedings therefor shall have been initiated or
threatened by the Commission; (iv) the Company has not incurred any material
liabilities or obligations, direct or contingent, nor has it entered into any
material transactions not in the ordinary course of business, other than as set
forth in the Registration Statements and the Prospectus Supplement or pursuant
to this Agreement and the transactions referred to herein; (v) the Company has
not paid or declared any dividends or other distributions of any kind, in cash,
on any class of its capital stock; (vi) the Company has not altered its method
of accounting; and (vii) the Registration Statement, Prospectus, and the
Prospectus Supplement and any amendments or supplements thereto shall contain
all material statements which are required to be stated therein in accordance
with the Securities Act and the rules and regulations thereunder and shall
conform in all material respects to the requirements of the Securities Act and
the rules and regulations thereunder, and none of the Registration Statement,
the Prospectus, the Prospectus Supplement or any amendment or supplement thereto
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 



 9 

 

 

ARTICLE III. 

REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company. Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company represents and warrants to the Underwriters as
of the Execution Date, as of the Closing Date and as of each Option Closing
Date, if any, as follows:

 

(a)                           Subsidiaries. All of the direct and indirect
Subsidiaries of the Company are set forth in the SEC Reports. The Company owns,
directly or indirectly, the capital stock or other equity interests of each
Subsidiary, as set forth in the SEC Reports, free and clear of any Liens, except
those liens disclosed in the SEC Reports, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. If the Company has no Subsidiaries, all other references
to the Subsidiaries or any of them in the Transaction Documents shall be
disregarded.

 

(b)               Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c)               Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and each of the other
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which the Company is a party
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 



 10 

 

 

(d)               No Conflicts. The execution, delivery and performance by the
Company of this Agreement and all other Transaction Documents to which it is a
party, the issuance and sale of the Public Shares and the consummation by it of
the transactions contemplated hereby and thereby do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
anti-dilution or similar adjustments (except as set forth in the Certificate of
Designations for the Series F Convertible Preferred Stock and the related
warrants issued to certain investors on March 18, 2020 and April 6, 2020),
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

(e)               Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filing with the Commission of the Prospectus Supplement and
(ii) such filings as are required to be made under applicable state securities
laws (collectively, the “Required Approvals”).

 

(f)                Registration Statement. The Company has filed with the
Commission the Registration Statement under the Securities Act, which became
effective on July 11, 2018 (the “Effective Date”), for the registration under
the Securities Act of the Securities. At the time of such filing, the Company
met the requirements of Form S-3 under the Securities Act. The Registration
Statement meets the requirements set forth in Rule 415(a)(1)(x) under the
Securities Act and complies with said Rule and the Prospectus Supplement will
meet the requirements set forth in Rule 424(b). The Company has advised the
Representative of all further information (financial and other) with respect to
the Company required to be set forth therein in the Registration Statement and
Prospectus Supplement. Any reference in this Agreement to the Registration
Statement, the Prospectus or the Prospectus Supplement shall be deemed to refer
to and include the documents incorporated by reference therein pursuant to Item
12 of Form S-3 which were filed under the Exchange Act, on or before the date of
this Agreement, or the issue date of the Prospectus or the Prospectus
Supplement, as the case may be; and any reference in this Agreement to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Prospectus or the Prospectus Supplement, as
the case may be, deemed to be incorporated therein by reference. All references
in this Agreement to financial statements and schedules and other information
which is “contained,” “included,” “described,” “referenced,” “set forth” or
“stated” in the Registration Statement, the Prospectus or the Prospectus
Supplement (and all other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
is or is deemed to be incorporated by reference in the Registration Statement,
the Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Prospectus or the Prospectus Supplement has been issued, and no proceeding for
any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act. The Company will not, without the prior consent of the
Representative, prepare, use or refer to, any free writing prospectus.

 



(g)               Issuance of Securities. The Public Shares are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and non-assessable, free
and clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement. The holder of the Public Shares will not be
subject to personal liability by reason of being such holders. The Public Shares
are not and will not be subject to the preemptive rights of any holders of any
security of the Company or similar contractual rights granted by the Company.
All corporate action required to be taken for the authorization, issuance and
sale of the Public Shares has been duly and validly taken. The Public Shares
conform in all material respects to all statements with respect thereto
contained in the Registration Statement.

 

(h)               Intentionally Omitted.



 11 

 

 

(i)                 Capitalization. The capitalization of the Company is as set
forth in the SEC Reports. Except as set forth in the SEC Reports or on Schedule
3.1(i) hereto, the Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Public Shares, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Public Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Underwriters). There are no outstanding securities or
instruments of the Company or any Subsidiary with any provision that adjusts the
exercise, conversion, exchange or reset price of such security or instrument
upon an issuance of securities by the Company or any Subsidiary. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. The authorized shares of the Company conform in all
material respects to all statements relating thereto contained in the
Registration Statement, the Prospectus, and the Prospectus Supplement. The
offers and sales of the Company’s securities were at all relevant times either
registered under the Securities Act and the applicable state securities or Blue
Sky laws or, based in part on the representations and warranties of the
purchasers, exempt from such registration requirements. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Public Shares. There are no stockholders’
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 

(j)                 SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. Notwithstanding anything to the contrary contained herein, the
Company’s Annual Report on Form 10-K for the fiscal year ending December 31,
2019 was not timely filed, however, the Company was advised by the Commission
that it would not object to the Company’s use of a registration statement on
Form S-3 provided the Company is not late on any additional SEC Reports. As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. The
selected financial data set forth under the caption “Selected Financial Data” in
the SEC Reports fairly present, on the basis stated in the Registration
Statement, the Preliminary Prospectus, the Prospectus, the Prospectus
Supplement, and the information included therein. The pro forma financial
statements included in the Registration Statement, the Preliminary Prospectus,
the Prospectus, and the Prospectus Supplement include assumptions that provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions and events described therein, the related pro forma adjustments
give appropriate effect to those assumptions, and the pro forma adjustments
reflect the proper application of those adjustments to the historical financial
statement amounts in the pro forma financial statements included in the
Registration Statement, the Preliminary Prospectus, the Prospectus, and the
Prospectus Supplement. The pro forma financial statements included in the
Registration Statement, the Preliminary Prospectus the Prospectus, and the
Prospectus Supplement comply as to form in all material respects with the
applicable accounting requirements of Regulation S-X under the Securities Act
and the pro forma adjustments have been properly applied to the historical
amounts in the compilation of those statements. Such financial statements have
been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. The agreements and documents described
in the Registration Statement, the Prospectus, the Prospectus Supplement and the
SEC Reports conform to the descriptions thereof contained therein and there are
no agreements or other documents required by the Securities Act and the rules
and regulations thereunder to be described in the Registration Statement, the
Prospectus, the Prospectus Supplement or the SEC Reports or to be filed with the
Commission as exhibits to the Registration Statement, that have not been so
described or filed. Each agreement or other instrument (however characterized or
described) to which the Company is a party or by which it is or may be bound or
affected and (i) that is referred to in the Registration Statement, the
Prospectus, the Prospectus Supplement or the SEC Reports, or (ii) is material to
the Company’s business, has been duly authorized and validly executed by the
Company, is in full force and effect in all material respects and is enforceable
against the Company and, to the Company’s knowledge, the other parties thereto,
in accordance with its terms, except (x) as such enforceability may be limited
by bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally, (y) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws, and
(z) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefore may be brought. None of such
agreements or instruments has been assigned by the Company, and neither the
Company nor, to the best of the Company’s knowledge, any other party is in
default thereunder and, to the best of the Company’s knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder. To the best of the Company’s knowledge,
performance by the Company of the material provisions of such agreements or
instruments will not result in a violation of any existing applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or businesses, including, without limitation, those relating to environmental
laws and regulations.

 



 12 

 

 

(k)               Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof, (i) there has been no event, occurrence
or development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans and (vi) no officer or director of the
Company has resigned from any position with the Company. The Company does not
have pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Public Shares contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, prospects,
properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.
Unless otherwise disclosed in an SEC Report filed prior to the date hereof or on
Schedule 3.1(k) hereto, the Company has not: (i) issued any securities or
incurred any liability or obligation, direct or contingent, for borrowed money;
or (ii) declared or paid any dividend or made any other distribution on or in
respect to its capital stock.

 

(l)                 Litigation. Except as disclosed in the SEC Reports, there is
no action, suit, inquiry, notice of violation, proceeding or investigation
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of this
Agreement or any of any of the Transaction Documents or the Public Shares or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

 

(m)             Labor Relations. No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of the Company, no
executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(n)               Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived); (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority; or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 



 13 

 

 

(o)               Regulatory Permits. The Company and the Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (each, a “Material Permit”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit. The disclosures in the Registration
Statement concerning the effects of Federal, State, local and all foreign
regulation on the Company’s business as currently contemplated are correct in
all material respects.

 

(p)               Title to Assets. The Company and the Subsidiaries have good
and marketable title in fee simple to, or have valid and marketable rights to
lease or otherwise use, all real property and all personal property that is
material to the business of the Company and the Subsidiaries, in each case free
and clear of all Liens, except for (i) Liens that do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
(ii) Liens for the payment of federal, state or other taxes, for which
appropriate reserves have been made in accordance with GAAP, and the payment of
which is neither delinquent nor subject to penalties. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance.

 

(q)   Intellectual Property. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
required for use in connection with their respective businesses as described in
the SEC Reports and which the failure to do so could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). None of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement that would have a Material Adverse Effect
on the Company at the time of such expiration or abandonment. Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 



 14 

 

 

(r)                Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

 

(s)                Transactions With Affiliates and Employees. Except as set
forth in the SEC Reports, none of the officers or directors of the Company or
any Subsidiary and, to the knowledge of the Company, none of the employees of
the Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from, any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $100,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

(t)                 Sarbanes-Oxley; Internal Accounting Controls. The Company
and the Subsidiaries are in compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing Date.
The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 



 15 

 

 

(u)               Certain Fees. Except as set forth in the SEC Reports, the
Prospectus or the Prospectus Supplement, no brokerage or finder’s fees or
commissions are or will be payable by the Company, any Subsidiary or Affiliate
of the Company to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. To the Company’s knowledge, there are
no other arrangements, agreements or understandings of the Company or, to the
Company’s knowledge, any of its stockholders that may affect the Underwriters’
compensation, as determined by FINRA. Except as set forth in the SEC Reports,
the Prospectus or the Prospectus Supplement, the Company has not made any direct
or indirect payments (in cash, securities or otherwise) to: (i) any person, as a
finder’s fee, consulting fee or otherwise, in consideration of such person
raising capital for the Company or introducing to the Company persons who raised
or provided capital to the Company; (ii)  any FINRA member; or (iii) any person
or entity that has any direct or indirect affiliation or association with any
FINRA member, within the twelve months prior to the Execution Date. None of the
net proceeds of the Offering will be paid by the Company to any participating
FINRA member or its affiliates, except as specifically authorized herein.

 

(v)               Investment Company. The Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Public Shares
will not be or be an Affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.

 



 16 

 

 

(w)             Registration Rights. No Person has any right to cause the
Company or any Subsidiary to effect the registration under the Securities Act of
any securities of the Company or any Subsidiary.

 

(x)               Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The Common Stock is currently eligible for
electronic transfer through the Depository Trust Company or another established
clearing corporation and the Company is current in payment of the fees of the
Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer.

 

(y)               Application of Takeover Protections. The Company and the Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable as a result of the Underwriters and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents.

 

(z)               Disclosure; 10b-5. The Registration Statement (and any further
documents to be filed with the Commission) contains all exhibits and schedules
as required by the Securities Act. Each of the Registration Statement and any
post-effective amendment thereto, if any, at the time it became effective,
complied in all material respects with the Securities Act and the Exchange Act
and the applicable rules and regulations under the Securities Act and did not
and, as amended or supplemented, if applicable, will not, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus and the Prospectus Supplement, each as of its respective date, comply
in all material respects with the Securities Act and the Exchange Act and the
applicable rules and regulations. Each of the Prospectus and the Prospectus
Supplement, as amended or supplemented, did not and will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The SEC Reports, when
they were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the applicable rules and regulations, and
none of such documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to the SEC Reports
incorporated by reference in the Prospectus or Prospectus Supplement), in light
of the circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Prospectus or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
rules and regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made not
misleading. No post-effective amendment to the Registration Statement reflecting
any facts or events arising after the date thereof which represent, individually
or in the aggregate, a fundamental change in the information set forth therein
is required to be filed with the Commission. There are no documents required to
be filed with the Commission in connection with the transaction contemplated
hereby that (x) have not been filed as required pursuant to the Securities Act
or (y) will not be filed within the requisite time period. There are no
contracts or other documents required to be described in the Prospectus or
Prospectus Supplement, or to be filed as exhibits or schedules to the
Registration Statement, which have not been described or filed as required. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading.

 



 17 

 

 

(aa)            No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Public Shares to be integrated with prior offerings by the Company for purposes
of any applicable shareholder approval provisions of any Trading Market on which
any of the securities of the Company are listed or designated.

 

(bb)           Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Public Shares hereunder, (i) the
fair saleable value of the Company’s assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one (1) year from the Closing
Date. The SEC Reports sets forth as of the date hereof all outstanding secured
and unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments.

 



 18 

 

 

(cc)            Tax Status. Except for matters that would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim. The provisions for taxes payable, if any, shown
on the financial statements filed with or as part of the Registration Statement
are sufficient for all accrued and unpaid taxes, whether or not disputed, and
for all periods to and including the dates of such consolidated financial
statements. The term “taxes” mean all federal, state, local, foreign, and other
net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, lease, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, assessments, or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax,
or additional amounts with respect thereto. The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.

 

(dd)           Foreign Corrupt Practices. Neither the Company nor any
Subsidiary, nor to the knowledge of the Company or any Subsidiary, any agent or
other person acting on behalf of the Company or any Subsidiary, has (i) directly
or indirectly, used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of FCPA. The Company has taken reasonable steps
to ensure that its accounting controls and procedures are sufficient to cause
the Company to comply in all material respects with the FCPA.

 



 19 

 

 

(ee)            Accountants. To the knowledge and belief of the Company, the
Company Auditor (i) is an independent registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
fiscal years ending December 31, 2019 and December 31, 2020. The Company Auditor
has not, during the periods covered by the financial statements included in the
Prospectus and the Prospectus Supplement, provided to the Company any non-audit
services, as such term is used in Section 10A(g) of the Exchange Act. For a
period of three (3) years from the Execution Date, the Company shall continue to
retain an independent registered public accounting firm.

 

(ff)              Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.

 

(gg)           U.S. Real Property Holding Corporation. The Company is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon the Representative’s request.

 

(hh)           Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve. Neither
the Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ii)              Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.

 

(jj)              D&O Questionnaires. To the Company’s knowledge, all
information contained in the questionnaires completed by each of the Company’s
directors and officers immediately prior to the Offering as well as in the
Lock-Up Agreement provided to the Underwriters is true and correct in all
respects and the Company has not become aware of any information which would
cause the information disclosed in such questionnaires become inaccurate and
incorrect.

 



 20 

 



(kk)           FINRA Affiliation. No officer, director or any beneficial owner
of 5% or more of the Company’s unregistered securities has any direct or
indirect affiliation or association with any FINRA member (as determined in
accordance with the rules and regulations of FINRA) that is participating in the
Offering. The Company will advise the Representative and EGS if it learns that
any officer, director or owner of 5% or more of the Company’s outstanding shares
of Common Stock or Common Stock Equivalents is or becomes an affiliate or
associated person of a FINRA member firm. Except for securities purchased on the
open market, no Company Affiliate is an owner of stock or other securities of
any member of FINRA. No Company Affiliate has made a subordinated loan to any
member of FINRA. No proceeds from the sale of the Public Shares (excluding
underwriting compensation as disclosed in the Registration Statement, the
Prospectus, and the Prospectus Supplement) will be paid to any FINRA member, any
persons associated with a FINRA member or an affiliate of a FINRA member. Except
as disclosed in the Prospectus and the Prospectus Supplement, the Company has
not issued any warrants or other securities or granted any options, directly or
indirectly, to the Representative or any of the Underwriters named on Schedule I
hereto within the 180-day period prior to the initial filing date of the
Prospectus. Except for securities issued to the Representative as disclosed in
the Prospectus and the Prospectus Supplement and securities sold by the
Representative on behalf of the Company, no person to whom securities of the
Company have been privately issued within the 180-day period prior to the
initial filing date of the Prospectus is a FINRA member, is a person associated
with a FINRA member or is an affiliate of a FINRA member. No FINRA member
participating in the Offering has a conflict of interest with the Company. For
this purpose, a “conflict of interest” exists when a FINRA member, the parent or
affiliate of a FINRA member or any person associated with a FINRA member in the
aggregate beneficially own 5% or more of the Company’s outstanding subordinated
debt or common equity, or 5% or more of the Company’s preferred equity. “FINRA
member participating in the Offering” includes any associated person of a FINRA
member that is participating in the Offering, any member of such associated
person’s immediate family and any affiliate of a FINRA member that is
participating in the Offering. “Any person associated with a FINRA member” means
(1) a natural person who is registered or has applied for registration under the
rules of FINRA and (2) a sole proprietor, partner, officer, director, or branch
manager of a FINRA member, or other natural person occupying a similar status or
performing similar functions, or a natural person engaged in the investment
banking or securities business who is directly or indirectly controlling or
controlled by a FINRA member. When used in this Section 3.1(kk) the term
“affiliate of a FINRA member” or “affiliated with a FINRA member” means an
entity that controls, is controlled by or is under common control with a FINRA
member. The Company will advise the Representative and EGS if it learns that any
officer, director or owner of 5% or more of the Company’s outstanding shares of
Common Stock or Common Stock Equivalents is or becomes an affiliate or
associated person of a FINRA member firm.

 


 21 

 



(ll)              Officers’ Certificate. Any certificate signed by any duly
authorized officer of the Company and delivered to the Representative or EGS
shall be deemed a representation and warranty by the Company to the Underwriters
as to the matters covered thereby.

 

(mm)      Board of Directors. The qualifications of the persons serving as
members of the Board of Directors and the overall composition of the Board of
Directors comply with the Sarbanes-Oxley Act of 2002 and the rules promulgated
thereunder applicable to the Company and the rules of the Trading Market. At
least one member of the Board of Directors qualifies as a “financial expert” as
such term is defined under the Sarbanes-Oxley Act of 2002 and the rules
promulgated thereunder and the rules of the Trading Market. In addition, at
least a majority of the persons serving on the Board of Directors qualify as
“independent” as defined under the rules of the Trading Market.

 

(nn)           Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(oo)           ERISA. The Company is not a party to an “employee benefit plan,”
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), which: (i) is subject to any provision of ERISA and
(ii) is or was at any time maintained, administered or contributed to by the
Company or any of its ERISA Affiliates (as defined hereafter). These plans are
referred to collectively herein as the “Employee Plans.” An “ERISA Affiliate” of
any person or entity means any other person or entity which, together with that
person or entity, could be treated as a single employer under Section 414(b),
(c), (m) or (o) of the Internal Revenue Code of 1986, as amended (the “Code”).
Each Employee Plan has been maintained in material compliance with its terms and
the requirements of applicable law. No Employee Plan is subject to Title IV of
ERISA. The Registration Statement, Preliminary Prospectus, the Prospectus, and
the Prospectus Supplement identify each employment, severance or other similar
agreement, arrangement or policy and each material plan or arrangement required
to be disclosed pursuant to the Rules and Regulations providing for insurance
coverage (including any self-insured arrangements), workers’ compensation,
disability benefits, severance benefits, supplemental unemployment benefits,
vacation benefits or retirement benefits, or deferred compensation,
profit-sharing, bonuses, stock options, stock appreciation rights or other forms
of incentive compensation, or post-retirement insurance, compensation or
benefits, which: (i) is not an Employee Plan; (ii) is entered into, maintained
or contributed to, as the case may be, by the Company or any of its ERISA
Affiliates; and (iii) covers any officer or director or former officer or
director of the Company or any of its ERISA Affiliates. These agreements,
arrangements, policies or plans are referred to collectively as “Benefit
Arrangements.” Each Benefit Arrangement has been maintained in material
compliance with its terms and with the requirements of applicable law. Except as
disclosed in the Registration Statement, Preliminary Prospectus, the Prospectus,
and the Prospectus Supplement, there is no liability in respect of
post-retirement health and medical benefits for retired employees of the Company
or any of its ERISA Affiliates, other than medical benefits required to be
continued under applicable law. No “prohibited transaction” (as defined in
either Section 406 of ERISA or Section 4975 of the Code) has occurred with
respect to any Employee Plan; and each Employee Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which could cause the loss of
such qualification

 



 22 

 

 

ARTICLE IV. 

OTHER AGREEMENTS OF THE PARTIES

 

4.1              Amendments to Registration Statement. The Company has
delivered, or will as promptly as practicable deliver, to the Underwriters
complete conformed copies of the Registration Statement and of each consent and
certificate of experts, as applicable, filed as a part thereof, and conformed
copies of the Registration Statement (without exhibits), the Prospectus and the
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as an Underwriter reasonably requests. Neither the Company nor any
of its directors and officers has distributed and none of them will distribute,
prior to the Closing Date, any offering material in connection with the offering
and sale of the Public Shares other than the Prospectus, the Prospectus
Supplement, the Registration Statement, and copies of the documents incorporated
by reference therein. The Company shall not file any such amendment or
supplement to which the Representative shall reasonably object in writing.

 

4.2              Federal Securities Laws.

 

(a)               Compliance. During the time when a Prospectus is required to
be delivered under the Securities Act, the Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the rules
and regulations thereunder and the Exchange Act and the rules and regulations
thereunder, as from time to time in force, so far as necessary to permit the
continuance of sales of or dealings in the Public Shares in accordance with the
provisions hereof and the Prospectus. If at any time when a Prospectus relating
to the Public Shares is required to be delivered under the Securities Act, any
event shall have occurred as a result of which, in the opinion of counsel for
the Company or counsel for the Underwriters, the Prospectus, as then amended or
supplemented, includes an untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or if it is necessary at any time to amend the Prospectus to
comply with the Securities Act, the Company will notify the Underwriters
promptly and prepare and file with the Commission, subject to Section 4.1
hereof, an appropriate amendment or supplement in accordance with Section 10 of
the Securities Act.

 



 23 

 

 

(b)               Filing of Final Prospectus Supplement. The Company will file
the Prospectus Supplement (in form and substance satisfactory to the
Representative) with the Commission pursuant to the requirements of Rule 424.

 

(c)               Exchange Act Registration. For a period of three (3) years
from the Execution Date, the Company will use its best efforts to maintain the
registration of the Common Stock under the Exchange Act. The Company will not
deregister the Common Stock under the Exchange Act without the prior written
consent of the Representative.

 

(d)               Free Writing Prospectuses. The Company represents and agrees
that it has not made and will not make any offer relating to the Public Shares
that would constitute an issuer free writing prospectus, as defined in Rule 433
of the rules and regulations under the Securities Act, without the prior written
consent of the Representative. Any such free writing prospectus consented to by
the Representative is herein referred to as a “Permitted Free Writing
Prospectus.” The Company represents that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus” as defined in rule and
regulations under the Securities Act, and has complied and will comply with the
applicable requirements of Rule 433 of the Securities Act, including timely
Commission filing where required, legending and record keeping.

 

4.3              Delivery to the Underwriters of Prospectuses. The Company will
deliver to the Underwriters, without charge, from time to time during the period
when the Prospectus is required to be delivered under the Securities Act or the
Exchange Act such number of copies of each Prospectus as the Underwriters may
reasonably request and, as soon as the Registration Statement or any amendment
or supplement thereto becomes effective, deliver to you two original executed
Registration Statements, including exhibits, and all post-effective amendments
thereto and copies of all exhibits filed therewith or incorporated therein by
reference and all original executed consents of certified experts.

 

4.4              Effectiveness and Events Requiring Notice to the Underwriters.
The Company will use its best efforts to cause the Registration Statement to
remain effective with a current prospectus until nine (9) months from the
Execution Date, and will notify the Underwriters immediately and confirm the
notice in writing: (i) of the effectiveness of the Registration Statement and
any amendment thereto; (ii) of the issuance by the Commission of any stop order
or of the initiation, or the threatening, of any proceeding for that purpose;
(iii) of the issuance by any state securities commission of any proceedings for
the suspension of the qualification of the Public Shares for offering or sale in
any jurisdiction or of the initiation, or the threatening, of any proceeding for
that purpose; (iv) of the mailing and delivery to the Commission for filing of
any amendment or supplement to the Registration Statement or Prospectus; (v) of
the receipt of any comments or request for any additional information from the
Commission; and (vi) of the happening of any event during the period described
in this Section 4.4 that, in the judgment of the Company, makes any statement of
a material fact made in the Registration Statement, the Prospectus, or the
Prospectus Supplement untrue or that requires the making of any changes in the
Registration Statement, the Prospectus, or the Prospectus Supplement in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. If the Commission or any state securities commission shall
enter a stop order or suspend such qualification at any time, the Company will
make every reasonable effort to obtain promptly the lifting of such order.

 



 24 

 

 

4.5              Intentionally omitted.

 

4.6              Reports to the Underwriters; Expenses of the Offering.

 

(a)   Periodic Reports, etc. For a period of three (3) years from the Execution
Date, the Company will furnish or make available to the Underwriters copies of
such financial statements and other periodic and special reports as the Company
from time to time furnishes generally to holders of any class of its securities
and also promptly furnish or make available to the Underwriters upon request by
the Underwriters: (i) a copy of each periodic report the Company shall be
required to file with the Commission; (ii) a copy of every press release and
every news item and article with respect to the Company or its affairs which was
released by the Company; (iii) a copy of each Form 8-K prepared and filed by the
Company; (iv) a copy of each registration statement filed by the Company under
the Securities Act; (v) such additional documents and information with respect
to the Company and the affairs of any future Subsidiaries of the Company as the
Representative may from time to time reasonably request; provided that the
Underwriters shall each sign, if requested by the Company, a Regulation FD
compliant confidentiality agreement which is reasonably acceptable to the
Representative in connection with such Underwriter’s receipt of such
information. Documents filed with the Commission pursuant to its EDGAR system
shall be deemed to have been delivered to the Underwriters pursuant to this
Section.

 

(b)   Transfer Sheets. For a period of three (3) years from the Execution Date,
the Company shall retain the Transfer Agent or a transfer and registrar agent
acceptable to the Representative and will furnish to the Underwriters at the
Company’s sole cost and expense such transfer sheets of the Company’s securities
as an Underwriter may reasonably request, including the daily and monthly
consolidated transfer sheets of the Transfer Agent and the DTC.

 

(c)   Trading Reports. During such time as the Closing Shares and the Option
Shares are listed on the Trading Market, the Company shall provide to the
Underwriters, at the Company’s expense, such reports published by the Trading
Market relating to price and trading of such shares, as the Underwriters shall
reasonably request. 

 

 25 

 



 

(d)   The Company hereby agrees to pay on each of the Closing Date and each
Option Closing Date, if any, to the extent not paid at the Closing Date, all
expenses incident to the performance of the obligations of the Company under
this Agreement, including, but not limited to: (a) all filing fees and
communication expenses relating to the registration of the Public Shares to be
sold in the Offering (including the Option Shares) with the Commission; (b) all
FINRA Public Offering Filing System fees associated with the review of the
Offering by FINRA; all fees and expenses relating to the listing of such Closing
Shares and Option Shares on the Trading Market and such other stock exchanges as
the Company and the Representative together determine; (c) all fees, expenses
and disbursements relating to the registration or qualification of such Public
Shares under any foreign jurisdictions as the Representative may reasonably
designate; (d) the costs of all mailing and printing of the underwriting
documents (including, without limitation, the Underwriting Agreement, any Blue
Sky Surveys and, if appropriate, any Agreement Among Underwriters, Selected
Dealers’ Agreement, Underwriters’ Questionnaire and Power of Attorney),
Registration Statements, Prospectuses and all amendments, supplements and
exhibits thereto and as many preliminary and final Prospectuses as the
Representative may reasonably deem necessary; (e) the costs and expenses of the
Company’s public relations firm; (f) the costs of preparing, printing and
delivering the Public Shares; (g) fees and expenses of the Transfer Agent for
the Public Shares (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company); (h) stock
transfer and/or stamp taxes, if any, payable upon the transfer of securities
from the Company to the Underwriters; (i) the fees and expenses of the Company’s
accountants; (j) the fees and expenses of the Company’s legal counsel and other
agents and representatives; (k) the Underwriters’ costs of mailing prospectuses
to prospective investors; (l) the costs associated with advertising the Offering
in the national editions of the Wall Street Journal and New York Times after the
Closing Date; (m) up to $65,000 for the fees and expenses of EGS; (n) all fees,
expenses and disbursements relating to background checks of the Company’s
officers and directors in an amount not to exceed $5,000 in the aggregate;(o) up
to $5,000 in the aggregate in the costs associated with bound volumes of the
public offering materials which the Company or its designee will provide within
a reasonable time after the Closing in such quantities as the Underwriters may
reasonably request; (p) all fees, expenses and disbursements for the
Underwriters’ use of i-Deal’s book-building, prospectus tracking and compliance
software (or other similar software) for the Offering; and (q) up to $5,000 for
the Underwriters’ actual “road show” expenses for the Offering. and The
Underwriters may also deduct from the net proceeds of the Offering payable to
the Company on the Closing Date, or each Option Closing Date, if any, the
expenses set forth herein to be paid by the Company to the Underwriters.

 

4.7              Application of Net Proceeds. The Company will apply the net
proceeds from the Offering received by it in a manner consistent with the
application described under the caption “Use of Proceeds” in the Prospectus and
the Prospectus Supplement.

 



 26 

 

 

4.8              Delivery of Earnings Statements to Security Holders. The
Company will make generally available to its security holders as soon as
practicable, but not later than the first day of the fifteenth full calendar
month following the Execution Date, an earnings statement (which need not be
certified by independent public or independent certified public accountants
unless required by the Securities Act or the Rules and Regulations under the
Securities Act, but which shall satisfy the provisions of Rule 158(a) under
Section 11(a) of the Securities Act) covering a period of at least twelve
consecutive months beginning after the Execution Date.

 

4.9              Stabilization. Neither the Company, nor, to its knowledge, any
of its employees, directors or shareholders (without the consent of the
Representative) has taken or will take, directly or indirectly, any action
designed to or that has constituted or that might reasonably be expected to
cause or result in, under the Exchange Act, or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Public Shares.

 

 

4.10          Internal Controls. The Company will maintain a system of internal
accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary in order to
permit preparation of financial statements in accordance with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

4.11          Accountants. The Company shall continue to retain a nationally
recognized independent certified public accounting firm for a period of at least
three years after the Execution Date. The Underwriters acknowledge that the
Company Auditor is acceptable to the Underwriters.

 

4.12          FINRA. The Company shall advise the Underwriters (who shall make
an appropriate filing with FINRA) if it is aware that any 5% or greater
shareholder of the Company becomes an affiliate or associated person of an
Underwriter.

 

4.13          No Fiduciary Duties. The Company acknowledges and agrees that the
Underwriters’ responsibility to the Company is solely contractual and commercial
in nature, based on arms-length negotiations and that neither the Underwriters
nor their affiliates or any selected dealer shall be deemed to be acting in a
fiduciary capacity, or otherwise owes any fiduciary duty to the Company or any
of its affiliates in connection with the Offering and the other transactions
contemplated by this Agreement. Notwithstanding anything in this Agreement to
the contrary, the Company acknowledges that the Underwriters may have financial
interests in the success of the Offering that are not limited to the difference
between the price to the public and the purchase price paid to the Company by
the Underwriters for the shares and the Underwriters have no obligation to
disclose, or account to the Company for, any of such additional financial
interests. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Underwriters
with respect to any breach or alleged breach of fiduciary duty.

 



 27 

 

 

4.14          Board Composition and Board Designations. The Company shall ensure
that: (i) the qualifications of the persons serving as board members and the
overall composition of the Board of Directors comply with the Sarbanes-Oxley Act
of 2002 and the rules promulgated thereunder and with the listing requirements
of the Trading Market and (ii) if applicable, at least one member of the Board
of Directors qualifies as a “financial expert” as such term is defined under the
Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder.

 

4.15          Securities Laws Disclosure; Publicity. At the request of the
Representative, by 9:00 a.m. (New York City time) on the date hereof, the
Company shall issue a press release disclosing the material terms of the
Offering. The Company and the Representative shall consult with each other in
issuing any other press releases with respect to the Offering, and neither the
Company nor any Underwriter shall issue any such press release nor otherwise
make any such public statement without the prior consent of the Company, with
respect to any press release of such Underwriter, or without the prior consent
of such Underwriter, with respect to any press release of the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by law, in which case the disclosing party shall promptly provide
the other party with prior notice of such public statement or communication. The
Company will not issue press releases or engage in any other publicity, without
the Representative’s prior written consent, for a period ending at 5:00 p.m.
(New York City time) on the first business day following the 45th day following
the Closing Date, other than normal and customary releases issued in the
ordinary course of the Company’s business.

 

4.16          Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Underwriter of the Public Shares is an “Acquiring Person” under any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or similar anti-takeover plan or arrangement in effect
or hereafter adopted by the Company, or that any Underwriter of Public Shares
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Public Shares.

 

4.17          Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Option Shares pursuant to the
Over-Allotment Option.

 

4.18          Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and concurrently with the Closing, the
Company shall apply to list or quote all of the Closing Shares and Option Shares
on such Trading Market and promptly secure the listing of all of the Closing
Shares and Option Shares on such Trading Market. The Company further agrees, if
the Company applies to have the Common Stock traded on any other Trading Market,
it will then include in such application all of the Closing Shares and Option
Shares, and will take such other action as is necessary to cause all of the
Closing Shares and Option Shares to be listed or quoted on such other Trading
Market as promptly as possible. The Company will then take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market. The Company
agrees to maintain the eligibility of the Common Stock for electronic transfer
through the Depository Trust Company or another established clearing
corporation, including, without limitation, by timely payment of fees to the
Depository Trust Company or such other established clearing corporation in
connection with such electronic transfer.

 



 28 

 

 

4.19          Subsequent Equity Sales.

 

(a)               From the date hereof until September 29, 2020, neither the
Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents, without the prior written consent of the
Representative.

 

(b)               From the date hereof until 90th day after the Closing Date,
the Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction, without the prior written consent of the
Representative. “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive,
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon, and/or varies with,
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into, or effects a transaction under, any agreement, including, but not limited
to, an equity line of credit, whereby the Company may issue securities at a
future determined price. Any Underwriter shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages.

 

(c)               Notwithstanding the foregoing, this Section 4.19 shall not
apply in respect of an Exempt Issuance, except that no Variable Rate Transaction
shall be an Exempt Issuance.

 

4.20          Research Independence. The Company acknowledges that each
Underwriter’s research analysts and research departments, if any, are required
to be independent from their respective investment banking divisions and are
subject to certain regulations and internal policies, and that such
Underwriter’s research analysts may hold and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of its investment bankers. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against such Underwriter with respect to any
conflict of interest that may arise from the fact that the views expressed by
their independent research analysts and research departments may be different
from or inconsistent with the views or advice communicated to the Company by
such Underwriter’s investment banking divisions. The Company acknowledges that
the Representative is a full service securities firm and as such from time to
time, subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short position in debt
or equity securities of the Company.

 



 29 

 

 

4.21          Capital Changes. Until 180 days following the later of (i) the
Closing Date, and (ii) the last Option Closing Date (if any), the Company shall
not undertake a reverse or forward stock split or reclassification of the Common
Stock without the prior written consent of the Representative.

 

4.22          Financial Public Relations Firm. As of the Execution Date, the
Company shall have retained a financial public relations firm reasonably
acceptable to the Representative and the Company, which firm will be experienced
in assisting issuers in public offerings of securities and in their relations
with their security holders, and shall retain such firm or another firm
reasonably acceptable to the Representative for a period of not less than two
(2) years after the Execution Date.

 

 

ARTICLE V. 

DEFAULT BY UNDERWRITERS

 

If on the Closing Date or any Option Closing Date, if any, any Underwriter shall
fail to purchase and pay for the portion of the Closing Shares or Option Shares,
as the case may be, which such Underwriter has agreed to purchase and pay for on
such date (otherwise than by reason of any default on the part of the Company),
the Representative, or if the Representative is the defaulting Underwriter, the
non-defaulting Underwriters, shall use their reasonable efforts to procure
within thirty-six (36) hours thereafter one or more of the other Underwriters,
or any others, to purchase from the Company such amounts as may be agreed upon
and upon the terms set forth herein, the Closing Shares or Option Shares, as the
case may be, which the defaulting Underwriter or Underwriters failed to
purchase. If during such thirty-six (36) hours the Representative shall not have
procured such other Underwriters, or any others, to purchase the Closing Shares
or Option Shares, as the case may be, agreed to be purchased by the defaulting
Underwriter or Underwriters, then (a) if the aggregate number of Closing Shares
or Option Shares, as the case may be, with respect to which such default shall
occur does not exceed ten percent (10%) of the Closing Shares or Option Shares,
as the case may be, covered hereby, the other Underwriters shall be obligated,
severally, in proportion to the respective numbers of Closing Shares or Option
Shares, as the case may be, which they are obligated to purchase hereunder, to
purchase the Closing Shares or Option Shares, as the case may be, which such
defaulting Underwriter or Underwriters failed to purchase, or (b) if the
aggregate number of Closing Shares or Option Shares, as the case may be, with
respect to which such default shall occur exceeds ten percent (10%) of the
Closing Shares or Option Shares, as the case may be, covered hereby, the Company
or the Representative will have the right to terminate this Agreement without
liability on the part of the non-defaulting Underwriters or of the Company
except to the extent provided in Article VI hereof. In the event of a default by
any Underwriter or Underwriters, as set forth in this Article V, the applicable
Closing Date may be postponed for such period, not exceeding seven (7) days, as
the Representative, or if the Representative is the defaulting Underwriter, the
non-defaulting Underwriters, may determine in order that the required changes in
the Prospectus or in any other documents or arrangements may be effected. The
term “Underwriter” includes any person substituted for a defaulting Underwriter.
Any action taken under this Section shall not relieve any defaulting Underwriter
from liability in respect of any default of such Underwriter under this
Agreement.

 



 30 

 



 

ARTICLE VI. 

INDEMNIFICATION

 

6.1              Indemnification of the Underwriters. Subject to the conditions
set forth below, the Company agrees to indemnify and hold harmless the
Underwriters, and each dealer selected by each Underwriter that participates in
the offer and sale of the Public Shares (each a “Selected Dealer”) and each of
their respective directors, officers and employees and each Person, if any, who
controls such Underwriter or any Selected Dealer (“Controlling Person”) within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any and all loss, liability, claim, damage and expense whatsoever
(including but not limited to any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever, whether arising out of any
action between such Underwriter and the Company or between such Underwriter and
any third party or otherwise) to which they or any of them may become subject
under the Securities Act, the Exchange Act or any other statute or at common law
or otherwise or under the laws of foreign countries, arising out of or based
upon any untrue statement or alleged untrue statement of a material fact
contained in (i) any Preliminary Prospectus, if any, the Registration Statement,
the Prospectus (as from time to time each may be amended and supplemented), or
the Prospectus Supplement; (ii) any materials or information provided to
investors by, or with the approval of, the Company in connection with the
marketing of the offering of the Public Shares, including any “road show” or
investor presentations made to investors by the Company (whether in person or
electronically); or (iii) any application or other document or written
communication (in this Article VI, collectively called “application”) executed
by the Company or based upon written information furnished by the Company in any
jurisdiction in order to qualify the Public Shares under the securities laws
thereof or filed with the Commission, any state securities commission or agency,
Trading Market or any securities exchange; or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, unless such statement or omission was made in reliance
upon and in conformity with written information furnished to the Company with
respect to the applicable Underwriter by or on behalf of such Underwriter
expressly for use in any Preliminary Prospectus, if any, the Registration
Statement or Prospectus, or any amendment or supplement thereto, or in any
application, as the case may be. With respect to any untrue statement or
omission or alleged untrue statement or omission made in the Preliminary
Prospectus, if any, the indemnity agreement contained in this Section 6.1 shall
not inure to the benefit of an Underwriter to the extent that any loss,
liability, claim, damage or expense of such Underwriter results from the fact
that a copy of the Prospectus was not given or sent to the Person asserting any
such loss, liability, claim or damage at or prior to the written confirmation of
sale of the Public Shares to such Person as required by the Securities Act and
the rules and regulations thereunder, and if the untrue statement or omission
has been corrected in the Prospectus, unless such failure to deliver the
Prospectus was a result of non-compliance by the Company with its obligations
under this Agreement. The Company agrees promptly to notify each Underwriter of
the commencement of any litigation or proceedings against the Company or any of
its officers, directors or Controlling Persons in connection with the issue and
sale of the Public Shares or in connection with the Registration Statement, the
Prospectus, or the Prospectus Supplement.

 



 31 

 

 

6.2              Procedure. If any action is brought against an Underwriter, a
Selected Dealer or a Controlling Person in respect of which indemnity may be
sought against the Company pursuant to Section 6.1, such Underwriter, such
Selected Dealer or Controlling Person, as the case may be, shall promptly notify
the Company in writing of the institution of such action and the Company shall
assume the defense of such action, including the employment and fees of counsel
(subject to the reasonable approval of such Underwriter or such Selected Dealer,
as the case may be) and payment of actual expenses. Such Underwriter, such
Selected Dealer or Controlling Person shall have the right to employ its or
their own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of such Underwriter, such Selected Dealer or Controlling
Person unless (i) the employment of such counsel at the expense of the Company
shall have been authorized in writing by the Company in connection with the
defense of such action, or (ii) the Company shall not have employed counsel to
have charge of the defense of such action, or (iii) such indemnified party or
parties shall have reasonably concluded that there may be defenses available to
it or them which are different from or additional to those available to the
Company (in which case the Company shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events the reasonable fees and expenses of not more than one additional
firm of attorneys selected by such Underwriter (in addition to local counsel),
Selected Dealer and/or Controlling Person shall be borne by the Company.
Notwithstanding anything to the contrary contained herein, if any Underwriter,
Selected Dealer or Controlling Person shall assume the defense of such action as
provided above, the Company shall have the right to approve the terms of any
settlement of such action which approval shall not be unreasonably withheld.

 

6.3              Indemnification of the Company. Each Underwriter severally and
not jointly agrees to indemnify and hold harmless the Company, its directors,
officers and employees and agents who control the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
and all loss, liability, claim, damage and expense described in the foregoing
indemnity from the Company to such Underwriter, as incurred, but only with
respect to untrue statements or omissions, or alleged untrue statements or
omissions made in any Preliminary Prospectus, if any, the Registration Statement
or Prospectus or any amendment or supplement thereto or in any application, in
reliance upon, and in strict conformity with, written information furnished to
the Company with respect to such Underwriter by or on behalf of such Underwriter
expressly for use in such Preliminary Prospectus, if any, the Registration
Statement or Prospectus or any amendment or supplement thereto or in any such
application. In case any action shall be brought against the Company or any
other Person so indemnified based on any Preliminary Prospectus, if any, the
Registration Statement or Prospectus or any amendment or supplement thereto or
any application, and in respect of which indemnity may be sought against such
Underwriter, such Underwriter shall have the rights and duties given to the
Company, and the Company and each other Person so indemnified shall have the
rights and duties given to such Underwriter by the provisions of this Article
VI. Notwithstanding the provisions of this Section 6.3, no Underwriter shall be
required to indemnify the Company for any amount in excess of the underwriting
discounts and commissions applicable to the Public Shares purchased by such
Underwriter. The Underwriters' obligations in this Section 6.3 to indemnify the
Company are several in proportion to their respective underwriting obligations
and not joint.

 



 32 

 

 

6.4              Contribution.

 

(a)               Contribution Rights. In order to provide for just and
equitable contribution under the Securities Act in any case in which (i) any
Person entitled to indemnification under this Article VI makes a claim for
indemnification pursuant hereto but it is judicially determined (by the entry of
a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Article VI provides for indemnification in such case, or (ii)
contribution under the Securities Act, the Exchange Act or otherwise may be
required on the part of any such Person in circumstances for which
indemnification is provided under this Article VI, then, and in each such case,
the Company and each Underwriter, severally and not jointly, shall contribute to
the aggregate losses, liabilities, claims, damages and expenses of the nature
contemplated by said indemnity agreement incurred by the Company and such
Underwriter, as incurred, in such proportions that such Underwriter is
responsible for that portion represented by the percentage that the underwriting
discount appearing on the cover page of the Prospectus bears to the initial
offering price appearing thereon and the Company is responsible for the balance;
provided, that, no Person guilty of a fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section, each director, officer and
employee of such Underwriter or the Company, as applicable, and each Person, if
any, who controls such Underwriter or the Company, as applicable, within the
meaning of Section 15 of the Securities Act shall have the same rights to
contribution as such Underwriter or the Company, as applicable. Notwithstanding
the provisions of this Section 6.4, no Underwriter shall be required to
contribute any amount in excess of the underwriting discounts and commissions
applicable to the Public Shares purchased by such Underwriter. The Underwriters'
obligations in this Section 6.4 to contribute are several in proportion to their
respective underwriting obligations and not joint.

 



 33 

 

 

(b)               Contribution Procedure. Within fifteen (15) days after receipt
by any party to this Agreement (or its representative) of notice of the
commencement of any action, suit or proceeding, such party will, if a claim for
contribution in respect thereof is to be made against another party
(“Contributing Party”), notify the contributing party of the commencement
thereof, but the failure to so notify the Contributing Party will not relieve it
from any liability which it may have to any other party other than for
contribution hereunder. In case any such action, suit or proceeding is brought
against any party, and such party notifies a Contributing Party or its
representative of the commencement thereof within the aforesaid fifteen (15)
days, the Contributing Party will be entitled to participate therein with the
notifying party and any other Contributing Party similarly notified. Any such
Contributing Party shall not be liable to any party seeking contribution on
account of any settlement of any claim, action or proceeding affected by such
party seeking contribution without the written consent of such Contributing
Party. The contribution provisions contained in this Section 6.4 are intended to
supersede, to the extent permitted by law, any right to contribution under the
Securities Act, the Exchange Act or otherwise available. 

 

ARTICLE VII. 

MISCELLANEOUS

 

7.1              Termination.

 

(a)               Termination Right. The Representative shall have the right to
terminate this Agreement at any time prior to any Closing Date, (i) if any
domestic or international event or act or occurrence has materially disrupted,
or in its opinion will in the immediate future materially disrupt, general
securities markets in the United States; or (ii) if trading on any Trading
Market shall have been suspended or materially limited, or minimum or maximum
prices for trading shall have been fixed, or maximum ranges for prices for
securities shall have been required by FINRA or by order of the Commission or
any other government authority having jurisdiction, or (iii) if the United
States shall have become involved in a new war or an increase in major
hostilities, or (iv) if a banking moratorium has been declared by a New York
State or federal authority, or (v) if a moratorium on foreign exchange trading
has been declared which materially adversely impacts the United States
securities markets, or (vi) if the Company shall have sustained a material loss
by fire, flood, accident, hurricane, earthquake, theft, sabotage or other
calamity or malicious act which, whether or not such loss shall have been
insured, will, in the Representative’s opinion, make it inadvisable to proceed
with the delivery of the Public Shares, or (vii) if the Company is in material
breach of any of its representations, warranties or covenants hereunder, or
(viii) if the Representative shall have become aware after the date hereof of
such a material adverse change in the conditions or prospects of the Company, or
such adverse material change in general market conditions as in the
Representative’s judgment would make it impracticable to proceed with the
offering, sale and/or delivery of the Public Shares or to enforce contracts made
by the Underwriters for the sale of the Public Shares.

 



 34 

 

 

(b)               Expenses. In the event this Agreement shall be terminated
pursuant to Section 7.1(a), within the time specified herein or any extensions
thereof pursuant to the terms herein, the Company shall be obligated to pay to
the Representative its actual and accountable out of pocket expenses related to
the transactions contemplated herein then due and payable, including the fees
and disbursements of EGS up to $25,000 (provided, however, that such expense cap
in no way limits or impairs the indemnification and contribution provisions of
this Agreement).

 

(c)               Indemnification. Notwithstanding any contrary provision
contained in this Agreement, any election hereunder or any termination of this
Agreement, and whether or not this Agreement is otherwise carried out, the
provisions of Article VI shall not be in any way effected by such election or
termination or failure to carry out the terms of this Agreement or any part
hereof.

 

7.2              Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, the Prospectus and the Prospectus Supplement,
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. Notwithstanding
anything herein to the contrary, the Engagement Agreement, dated July 26, 2020,
between the Company and the Representative (the “Engagement Agreement”), shall
continue to be effective and the terms therein, including, without limitation,
Section 6 of the Engagement Agreement with respect to any future offerings,
shall continue to survive and be enforceable by the Representative in accordance
with its terms, provided that, in the event of a conflict between the terms of
the Engagement Agreement and this Agreement, the terms of this Agreement shall
prevail.

  

7.3              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or e-mail attachment at the email address set forth on the
signature pages attached hereto at or prior to 5:30 p.m. (New York City time) on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
e-mail attachment at the e-mail address as set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as set
forth on the signature pages attached hereto.

 



 35 

 

 

7.4              Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Representative. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

7.5              Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

7.6              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns.

 

7.7              Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action, suit or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Article VI, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

7.8              Survival. The representations and warranties contained herein
shall survive the Closing and the Option Closing, if any, and the delivery of
the Public Shares.

 



 36 

 

 

7.9              Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

7.10          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

7.11          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Underwriters and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

7.12          Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

7.13          Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

7.14          WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, THE PARTIES
EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVE FOREVER
ANY RIGHT TO TRIAL BY JURY.

  

(Signature Pages Follow)

 

 37 

 

 

If the foregoing correctly sets forth the understanding between the Underwriters
and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement among the
Company and the several Underwriters in accordance with its terms.

 

  Very truly yours,       BIOHITECH GLOBAL, INC.       By:       Name: Frank E.
Celli     Title: Chief Executive Officer

  



Address for Notice:

 

80 Red Schoolhouse Rd.

Chestnut Ridge, NY 10977

Attention: Frank E. Celli, Chief Executive Officer

Email: bessman@biohitech.com

 

Copy to:

 

McCarter & English LLP

Two Tower Center Boulevard, 24th Floor

East Brunswick, NJ 08816

Attention: Peter Campitiello, Esq.

Email: pcampitiello@mccarter.com

 

Accepted on the date first above written.

 

MAXIM GROUP LLC

As the Representative of the several Underwriters listed on Schedule I

 

By:       Name:     Title:  


Address for Notice:

 

405 Lexington Avenue

New York, NY 10174

Attention: James Siegel, General Counsel

Email: jsiegel@maximgrp.com

 

Copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105

Attention: Barry I. Grossman, Esq.

Email: bigrossman@egsllp.com

Attention: Barry I. Grossman, Esq.

Email: bigrossman@egsllp.com

 

 38 

 

 

SCHEDULE I

 

 

Schedule of Underwriters 

 

 

Underwriters Closing Shares Closing Purchase Price Options Shares Option Share
Purchase Price Maxim Group LLC 3,048,500 $5,517,785 457,275 $827,667.75 Spartan
Capital Securities, LLC 1,501,500 $2,717,715 225,225 $407,657.25 Total 4,550,000
  $8,235,000 682,500 $1,235,325

 

 

 

 

 

 

 

 

 39 

